IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50057
                          Summary Calendar



CLAUDETTE M. LOPEZ,

                                          Plaintiff-Appellant,

versus

JOHN LaCOKE, Associate Chief
of the Internal Revenue Service,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. SA-00-CV-840
                         --------------------
                           September 6, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Claudette M. Lopez appeals from the dismissal of her tax

complaint in district court for lack of subject matter

jurisdiction.    Lopez devoted the entirety of her initial brief to

the court’s dismissal on the grounds of timeliness of her

petition.   The district court did not dismiss Lopez’s complaint

as untimely.    Rather, the district court dismissed Lopez’s

petition exclusively because the “[t]ax court is the court of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50057
                               -2-

proper jurisdiction, as this matter involves liability for

payment of federal income tax.”   See 26 U.S.C. § 6330.

     Not until her reply brief does Lopez address the court’s

jurisdictional dismissal pursuant to § 6330.   This court does not

consider issues raised for the first time in a reply brief.

Taita Chemical Co. Ltd. v. Westlake Styrene Corp., 246 F.3d 377,

384 n. 9 (5th Cir. 2001)(finding that the appellant could not

preserve error on claims through a reply brief).   Accordingly,

Lopez has waived the only arguable issue before this court.

     AFFIRMED.